       Case 7:17-cv-00137-KMK-LMS Document 99 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SOFT DRINK, BREWERY WORKERS AND
    DELIVERY EMPLOYEES, INDUSTRIAL
    EMPLOYEES, WAREHOUSEMEN, HELPERS AND
    MISCELLANEOUS WORKERS, GREATER NEW
    YORK AND VICINITY, LOCAL UNION NO. 812,                         17 CV 137 (KMK)(LMS)

                                 Plaintiff,                                  ORDER

                  - against –

    JOHN ULRICH,

                                 Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

          A telephonic status conference is currently scheduled to take place on Wednesday, April

29, 2020, at 11:30 a.m. before the undersigned. The call-in information needed to access

Wednesday’s teleconference has been posted on the electronic docket at Docket No. 97 and was

mailed to Defendant. See Docket No. 97. Since Defendant is proceeding in this matter pro se,

the Court directs Defendant to provide the Court with a telephone number where he can be

reached. Copies of this order will be mailed by chambers to pro se Defendant at the address of

record.

Dated: April 23, 2020
       White Plains, New York                 SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York


1
 This matter was referred to the undersigned by the Honorable Kenneth M. Karas for general
pre-trial supervision on June 1, 2017. Docket No. 46.
